Case 2:20-cv-00060-JRS-DLP Document 24 Filed 01/21/21 Page 1 of 6 PageID #: 82




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

LEON CLARKE,                                         )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )           No. 2:20-cv-00060-JRS-DLP
                                                     )
WARDEN,                                              )
                                                     )
                              Respondent.            )

   ORDER DENYING WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241
             AND DIRECTING ENTRY OF FINAL JUDGMENT

       Petitioner Leon Clarke, an inmate at the United States Penitentiary in Terre Haute, Indiana,

brings this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging the

enhancement of his sentence under the career offender provisions of the Sentencing Guidelines.

For the reasons that follow, Clarke's petition must be denied.

                              I. Factual and Procedural Background

       A. Clarke's Guilty Plea and Sentence

       In 2007, Clarke pleaded guilty to the following charges in the Southern District of Florida:

conspiracy to commit, and interference with commerce by violence, in violation of 18 U.S.C. §

1951(a) (Hobbs Act Robbery) (Counts 1 and 2); brandishing a firearm during a crime of violence,

in violation of 18 U.S.C. § 924(c)(1)(A) (Count 3); conspiracy to, and taking a motor vehicle by

force (carjacking), in violation of 18 U.S.C. §§ 371 and 2119 (Count 9); carjacking, in violation

of 18 U.S.C. § 2119 (Counts 10 and 14); attempted carjacking, in violation of 18 U.S.C. § 2119

(Count 13); and brandishing a firearm during and in relation to a crime of violence, in violation of

18 U.S.C. §§ 924(c)(1)(A), 2119 (Count 15). United States v. Clarke, 2:07-cr-14030-JEM-2 (Crim.

Dkt.). He was sentenced to 356 months' imprisonment. Crim. Dkt. 116.
Case 2:20-cv-00060-JRS-DLP Document 24 Filed 01/21/21 Page 2 of 6 PageID #: 83




       In fashioning Clarke's sentence, the sentencing court considered Clarke a career offender

within the meaning of U.S.S.G. § 4B1.1 based on his current convictions and prior felony

convictions for: (1) carrying a concealed firearms, in Florida, in 2002; and (2) two counts of battery

on a law enforcement officer and two counts of resisting an officer with violence, in Florida, in

2003. See In re Clarke, No. 16-12754 (11th Cir. June 16, 2016). Clarke did not appeal.

       B. Clarke's Post-Conviction Motions

       In August 2013, Clarke filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255.

Clarke v. United States, 2:13-cv-14343-KMM (Civ. Dkt.) dkt 1. He claimed, in part, that he was

erroneously classified as a career offender. Id.

       The trial court denied Clarke's claim finding it to be untimely, procedurally barred, and not

cognizable in a § 2255 motion. Civ. Dkt. 12, p. 5, 7-8; Civ. Dkt. 14.

       In May 2016, Clarke filed an application with the Eleventh Circuit seeking to file a

successive § 2255 motion. In re Leon Clarke, No. 16-12754. Clarke again claimed that he was

erroneously designated as a career offender under the Sentencing Guidelines. The Eleventh Circuit

denied the application finding that Clarke could not show that the Guidelines were

unconstitutionally vague. Id., Order, p. 4-7.

       Clarke filed another application to file a successive § 2255 motion with the Eleventh

Circuit on June 27, 2016. In re Leon Clarke, No. 16-14204. The Eleventh Circuit again denied his

claim, finding that Clarke's attempted carjacking conviction continues to qualify as a "crime of

violence" under § 924(c)(3)(A) (the force clause). Id., Order, p.7 (citing United States v. Moore,

43 F.3d 568, 572-73 (11th Cir. 1994) (holding that the federal carjacking statute, 18 U.S.C. § 2119,

clearly "encompasses the use, attempted use, or threatened use of physical force" required under §

924(c)(3)(A)).



                                                   2
Case 2:20-cv-00060-JRS-DLP Document 24 Filed 01/21/21 Page 3 of 6 PageID #: 84




        In 2016, Clarke filed his first § 2241 habeas corpus petition, relying on Johnson v. United

States, 135 S. Ct. 2551 (2015) and Mathis v. United States, 136 S. Ct. 2243 (2016). In support of

that petition, Clarke argued that he is not a career offender for purposes of section 4B1.1 of the

Sentencing Guidelines. Clarke v. S. Julian Warden, 2:16-cv-479-JMS-DLP (2Civ. Dkt.) dkt. 1, 2.

        On September 20, 2018, this Court denied his claim, stating:

        Mr. Clarke was sentenced in 2007, after the Supreme Court's 2005 ruling in Booker
        which rendered the Sentencing Guidelines advisory. Moreover, although Mr.
        Clarke's maximum sentence under 18 U.S.C. § 1915(a) for Counts 1 and 2 for
        robbery was twenty years, he had two counts of brandishing a firearm during a
        crime of violence, which have a statutory maximum of life imprisonment each. His
        sentence of 356 months was well below the statutory maximum. Furthermore, the
        sentencing judge recognized that the Guidelines were advisory, and concluded that
        a one-third reduction from the guideline range was appropriate given Mr. Clarke's
        cooperation with authorities. Crim. Dkt. 154 at 8. Under binding Seventh Circuit
        precedent, the fact that Mr. Clarke may have received a shorter sentence without
        the improper advisory Guideline enhancement is insufficient to show a miscarriage
        of justice. As a result, Mr. Clarke has failed to demonstrate that he is entitled to
        habeas relief under § 2241.

2Civ. Dkt. 41.

        Clarke filed this § 2241 petition on January 31, 2020, and supplemented it on April 15,

2020.

                                          III. Discussion

        Clarke again seeks relief pursuant to § 2241. Clarke argues that, under Mathis v. United

States, 136 S. Ct. 2243 (2016) and United States v. Eason, 953 F.3d 1184 (11th Cir. 2020), Hobbs

Act Robbery does not qualify as a "crime of violence" under the career offender portion of the

Sentencing Guidelines.

        A. Section 2241 Standards

        A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862



                                                 3
Case 2:20-cv-00060-JRS-DLP Document 24 Filed 01/21/21 Page 4 of 6 PageID #: 85




(7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015) (en banc). Under very

limited circumstances, however, a prisoner may employ section 2241 to challenge his federal

conviction or sentence. Webster, 784 F.3d at 1124. This is because "[§] 2241 authorizes federal

courts to issue writs of habeas corpus, but § 2255(e) makes § 2241 unavailable to a federal prisoner

unless it 'appears that the remedy by motion [under § 2255] is inadequate or ineffective to test the

legality of [the] detention.'" Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018). Section

2255(e) is known as the "savings clause."

       The Seventh Circuit has held that § 2255 is "'inadequate or ineffective' when it cannot be

used to address novel developments in either statutory or constitutional law, whether those

developments concern the conviction or the sentence." Roundtree, 910 F.3d at 313 (citing e.g., In

re Davenport, 147 F.3d 605 (7th Cir. 1998); Brown v. Caraway, 719 F.3d 583 (7th Cir. 2013);

Webster, 784 F.3d at 1123). Whether § 2255 is inadequate or ineffective "focus[es] on procedures

rather than outcomes." Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002).

       The Seventh Circuit construed the savings clause in In re Davenport, holding:

       A procedure for postconviction relief can be fairly termed inadequate when it is so
       configured as to deny a convicted defendant any opportunity for judicial
       rectification of so fundamental a defect in his conviction as having been imprisoned
       for a nonexistent offense.

In re Davenport, 147 F.3d at 611. "[S]omething more than a lack of success with a section 2255

motion must exist before the savings clause is satisfied." Webster, 784 F.3d at 1136. 1 Specifically,

to fit within the savings clause following Davenport, a petitioner must meet three conditions: "(1)

the petitioner must rely on a case of statutory interpretation (because invoking such a case cannot




1
  In Webster, the Seventh Circuit held that the savings clause would permit consideration of "new
evidence that would demonstrate categorical ineligibility for the death penalty." Webster, 784 F.3d
at 1125.
                                                 4
Case 2:20-cv-00060-JRS-DLP Document 24 Filed 01/21/21 Page 5 of 6 PageID #: 86




secure authorization for a second § 2255 motion); (2) the new rule must be previously unavailable

and apply retroactively; and (3) the error asserted must be grave enough to be deemed a

miscarriage of justice, such as the conviction of an innocent defendant." Davis v. Cross, 863 F.3d

962, 964 (7th Cir. 2017); Brown v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013). 2

       B. Clarke's Claim

       Clarke argues that he is entitled to relief because he is innocent of the career offender

enhancement. However, the Seventh Circuit has held that a defendant who claims he was wrongly

treated as a career offender under the advisory Sentencing Guidelines cannot raise this alleged

error in a collateral attack. Hanson v. United States, 941 F.3d 874, 877 (7th Cir. 2019) ("A change

in the law revoking the status under the now-advisory [Sentencing] Guidelines . . . is not cognizable

upon collateral review."); Hawkins v. United States, 706 F.3d 824-25 (7th Cir. 2013),

supplemented on denial of rehearing, 724 F.3d 915 (7th Cir. 2013). This is because a guideline

miscalculation or misapplication does not constitute a miscarriage of justice sufficient to satisfy

the third Davenport factor. See United States v. Coleman, 763 F.3d 706, 708-09 (7th Cir. 2014)

("[W]e held in Hawkins that the error in calculating the Guidelines range did not constitute a

miscarriage of justice for § 2255 purposes given the advisory nature of the Guidelines and the

district court's determination that the sentence was appropriate and that it did not exceed the

statutory maximum.").

       Thus, "[t]here are some errors that can be raised on direct appeal but not in a collateral

attack such as a § 2255 motion or a § 2241 petition. A claim that a defendant was erroneously

treated as a career offender under the advisory Sentencing Guidelines is one such claim." Pierce



2
  The respondent argues that statutory claims are not cognizable under §§ 2241 and 2255(e) but
acknowledges that Davenport currently forecloses this contention. See Roundtree, 910 F.3d at 313
(acknowledging circuit split regarding Davenport conditions).
                                                 5
Case 2:20-cv-00060-JRS-DLP Document 24 Filed 01/21/21 Page 6 of 6 PageID #: 87




v. True, No. 17-CV-696-DRH-CJP, 2018 WL 339255, at *2 (S.D. Ill. Jan. 9, 2018) (citing

Hawkins, 706 F.3d at 820). The Sentencing Guidelines have been advisory and not mandatory

since the Supreme Court decided United States v. Booker, 543 U.S. 220 (2005). Perry v. United

States, 877 F.3d 751, 754 (7th Cir. 2017). Clarke was sentenced after Booker was decided.

Therefore, he cannot demonstrate a miscarriage of justice based on the alleged miscalculation of

his advisory Sentencing Guidelines so as to permit a § 2241 petition.

       In reply in support of his § 2241 petition, Clarke argues that he is not challenging the

enhancement of his sentence under the career offender portion of the Sentencing Guidelines, but,

under Amendment 798 to the Sentencing Guidelines, he is entitled to resentencing. But a motion

pursuant to 18 U.S.C. § 3582(c)(2) is the proper method to seek a reduction in sentence based on

an amendment to the Sentencing Guidelines, not this § 2241 petition.

                                        III. Conclusion

       For the foregoing reasons, Leon Clarke's petition for a writ of habeas corpus is denied.

Judgment dismissing this action with prejudice shall now issue.

       IT IS SO ORDERED.



Date: 1/21/2021

Distribution:

LEON CLARKE
72777-004
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

All Electronically Registered Counsel



                                                6
